Exhibit 10.4

 

InterPrivate Acquisition Corp.

1350 Avenue of the Americas

New York, New York 10019

 

February 3, 2020

  

InterPrivate LLC

1350 Avenue of the Americas

New York, New York 10019

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the InterPrivate
Acquisition Corp’s (the “Company”) securities and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), InterPrivate LLC shall make available to the Company certain office
space, utilities and secretarial support as may be required by the Company from
time to time, situated at 1350 Avenue of the Americas, New York, New York 10019
(or any successor location). In exchange therefore, the Company shall pay
InterPrivate LLC the sum of $10,000 per month on the Effective Date and
continuing monthly thereafter until the Termination Date. InterPrivate LLC
hereby agrees that it does not have any right, title, interest or claim of any
kind in or to any monies that may be set aside in a trust account (the “Trust
Account”) to be established upon the consummation of the IPO (the “Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

  

[Signature Page Follows]

  

 

 



 

  Very truly yours,       INTERPRIVATE ACQUISITION CORP.       By: /s/ Ahmed M.
Fattouh     Name:  Ahmed M. Fattouh     Title: Chairman and Chief Executive
Officer

  

AGREED TO AND ACCEPTED BY:       INTERPRIVATE LLC       By: /s/ Ahmed M. Fattouh
    Name:   Ahmed M. Fattouh     Title: Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 

